Case 2:21-mj-00296-DJA Document5 Filed 04/06/21 Page 1of1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

 

UNITED STATES DISTRICT COURT
for the

District of NEVADA

United States of America

v. Case No. 2:21-mj-00296-DJA

ZENEL RODRIGUEZ-SANCHEZ
Defendant

 

ee i

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

District of Arizona
Place: AS ORDERED Courtroom No.: AS ORDERED

 

Date and Time: AS ORDERED

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 

Date: April 6,2021

 

Judge’s signature

DANIEL J, ALBREGTS, U.S. Magistrate Judge

 

Printed name and title

 

——FILED ——— RECEIVED
a ENTERED —— SERVED ON
COUNSEL/PARTIES OF RECORD

 

APR - 6 2021

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

 

DEPUTY

 

 
